Name: Commission Regulation (EEC) No 881/84 of 31 March 1984 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 84 Official Journal of the European Communities No L 91 /5 COMMISSION REGULATION (EEC) No 881/84 of 31 March 1984 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8) thereof, Having regard to the opinion of the Monetary Committee, Whereas under Article 9 of Regulation (EEC) No 805/68 a levy is applicable to the products specified in Article 1 ( 1 ) (a) of that Regulation ; whereas Article 12 fixes the amount of the levy applicable by reference to a percentage of the basic levy ; Whereas in respect of bovine animals the basic levy is determined on the basis of the difference between the guide price and the Community free-at-frontier offer price plus the amount of the customs duty ; whereas the Community free-at-frontier offer price is deter ­ mined in the light of the most representative purcha ­ sing possibilities, as regards quality and quantity, recorded over a certain period for bovine animals and for the fresh or chilled meat specified in section (a) of the Annex to the said Regulation under subheadings 02.01 A II a) 1 to 3 , account being taken in particular of the position with respect to supply and demand, of world market prices for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas if it is found that the price of adult bovine animals on representative Community markets is higher than the guide price, the levy applicable equals the following percentage of the basic levy : (a) 75 % where the market price is less than or equal to 102% of the guide price ; (b) 50 % where the market price is more than 102 % and less than or equal to 104 % of the guide price ; (c) 25 % where the market price is more than 104 % and less than or equal to 106 % of the guide price ; (d) 0 % where the market price is more than 106 % of the guide price ; Whereas if it is found that the price of adult bovine animals on representative Community markets is equal to or less than the guide price, the levy appli ­ cable equals the following percentage of the basic levy : (a) 100 % where the market price is more than or equal to 98 % of the guide price ; (b) 105 % where the market price is less than 98 % and more than or equal to 96 % of the guide price ; (c) 110 % where the market price is less than 96 % and more than or equal to 90 % of the guide price ; (d) 114 % where the market price is less than 90 % of the guide price ; Whereas pursuant to Article 10 (4) of Regulation (EEC) No 805/68 the basic levy on the meat specified in sections (a), (c) and (d) of the Annex hereto is equal to the basic levy determined for bovine animals, multi ­ plied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed by Commission Regulation (EEC) No 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 31 14/83 (4) ; Whereas the guide prices for adult bovine animals to be applied from 2 April 1984 were fixed by Council Regulation (EEC) No 868/84 of 31 March 1984 Whereas Regulation (EEC) No 586/77 stipulates that the basic levy is to be calculated according to the method set out in its Article 3 and on the basis of all the representative free-at-frontier offer prices of the Community determined for the products of each of the categories and cuts specified in Article 2 and established principally by reference to the prices speci ­ fied in the customs documents accompanying products imported from third countries or from other information concerning export prices obtaining in those third countries ; Whereas, however, offer prices that do not correspond to real purchasing possibilities or that relate to unre ­ presentative quantitities should not be taken into account ; whereas offer prices should also be excluded (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 OJ No L 291 , 19 . 11 . 1979 , p . 17. (3) OJ No L 75, 23. 3 . 1977, p . 10 . (&lt;) OJ No L 303, 5 . 11 . 1983, p . 16 . n OJ No L 90, 1 . 4. 1984, p . 30 . No L 91 /6 Official Journal of the European Communities 1 . 4 . 84 on the basis of prices recorded over a priod to be determined on the representative market or markets of each Member State in respect of the various categories of adult bovine animals or of meat from such animals, after taking into account the size of each of these cate ­ gories and the relative size of the bovine herd of each Member State ; whereas the prices of adult bovine animals recorded on the representative market or markets of each Member State are equal to the average, weighted by the appropriate coefficients, of the prices for the various qualities of adult bovine animals or meat of such animals over a period of seven days in that Member State at a particular wholesale marketing stage ; whereas the representative markets, categories and qualities of products and weighting coefficients are fixed in Annex II to Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determina ­ tion of prices of adult bovine animals on representa ­ tive Community markets and the survey of prices of certain other cattle in the Community (3), as last amended by Regulation (EEC) No 1483/83 (4) ; when the movement of prices in general or the infor ­ mation available suggests that they are unrepresenta ­ tive of the true trend of prices in the country of origin ; Whereas in cases where for one or more categories of bovine animals or cuts of meat a free-at-frontier offer price cannot be established, the most recent available price should be used for the calculation ; Whereas if the free-at-frontier offer price differs by less than 0,60 ECU per 100 kilograms of live weight from that previously used for the calculation of the levy, the latter price should be retained ; Whereas pursuant to Article 10 (3) of Regulation (EEC) No 805/68 a special basic levy is determined for certain third countries on the basis of the difference between the guide price and the average price recorded over a certain period plus the amount of the customs duty ; Whereas Commission Regulation (EEC) No 611 /77 of 18 March 1 977 ('), as amended by Regulation (EEC) No 925/77 (2), provides that the special levy on products originating in and coming from Austria, Sweden and Switzerland should be determined on the basis of the weighted average of the prices of adult bovine animals recorded on the representative markets of those third countries ; whereas the weighting coeffi ­ cients and representative markets are specified in the Annexes to Regulation (EEC) No 611 /77 ; Whereas the average price is not to be used for calcu ­ lating the special levy unless it is at least 1-21 ECU per 100 kilograms of live weight more than the free ­ at-frontier offer price determined in accordance with Article 10 (2) of Regulation (EEC) No 805/68 ; Whereas if the average price differs by less than 0,60 ECU per 100 kilograms of live weight from that previously used to calculate the levy, the latter may be retained ; Whereas in cases where one or more of the abovemen ­ tioned third countries adopt, for reasons of health for example , measures affecting the prices recorded on their markets , the Commission may use the latest prices recorded before the entry into force of such measures ; Whereas pursuant to Article 12 (6) of Regulation (EEC) No 805/68 the price of adult bovine animals on repre ­ sentative Community markets is th price established Whereas, for Member States with several representative markets, the price of each category and quality is equal to the arithmetic mean of the prices recorded on each of those markets ; whereas, for representative markets held several times in one period of seven days, the price of each category and quality is equal to the arith ­ metic mean of the prices recorded on each market day ; whereas in respect of Italy the price of each cate ­ gory and quantity is equal to the average, weighted by the special weighting coefficients fixed in Annex II to Regulation (EEC) No 610/77 , of the prices recorded in the surplus and deficit zones ; whereas the price recorded in the surplus zone is equal to the arithmetic mean of the prices recorded on each of the markets within that zone ; whereas in respect of the United Kingdom the weighted average prices of adult bovine animals recorded on the representative markets of Great Britain on the one hand and Northern Ireland on the other are adjusted by the coefficient fixed in the abovementioned Annex II ; Whereas prices for the different categories and quali ­ ties not obtained from prices which are 'live weight excluding tax' are multiplied by the live weight conversion coefficients fixed in Annex II to the said Regulation and, in the case of Italy, are first increased or reduced by the corrective amounts fixed in the said Annex ; (') OJ No L 77 , 25 . 3 . 1977 , p . 14 . ( J ) OJ No L 109 , ,30 . 4 . 1977 . p . 1 . ( 3) OJ No L 77, 25 . 3 . 1977, p. 1 . ( 4) OJ No L 151 , 9 . 6 . 1983 , p. 31 . 1 . 4 . 84 Official Journal of the European Communities No L 91 /7 Whereas if one or more Member States, for veterinary or health reasons for example, adopt measures affec ­ ting the normal trend of prices recorded on their markets the Commission may disregard the prices recorded on the market or markets in question, or use the latest prices recorded on the market or markets in question before the entry into force of such measures ; Whereas, in the absence of information, prices recorded on representative Community markets are determined mainly by reference to the most recently recorded prices ; Whereas for such period as the price of adult bovine animals recorded on representative Community markets differs by less then 0,24 ECU per 100 kilo ­ grams of live weight from the price previously used, the latter is retained ; Whereas the levies should be so fixed that the obliga ­ tions arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of Council Regula ­ tion (EEC) No 1272/80 of 22 May 1980 on the conclu ­ sion of the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade coopera ­ tion ('), of Council Regulation (EEC) No 438/81 of 20 January 1981 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the Euro ­ pean Economic Community (2), as amended by Regu ­ lation (EEC) No 2927/81 (3), and of Council Regula ­ tion (EEC) No 3349/81 of 24 November 1981 provi ­ ding for a reduction in the levy applicable to imports into the Community of certain beef and veal products originating in and coming from Yugoslavia (4) ; Whereas the various cuts of beef and veal are defined in Regulation (EEC) No 586/77 ; Whereas, pursuant to Article 33 (2) of Regulation (EEC) No 805/68 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas the levies and special levies are fixed before the 27th day of each month and are applicable from the first Monday of the following month ; whereas these levies may be altered in the period between two fixings where the basic levy or special basic levy is altered, or in the case of changes in the prices recorded on Community representative markets ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, having regard to the provisions of the afore ­ mentioned Regulation , and in particular to the infor ­ mation and quotations known to the Commission , the levies on live cattle and beef and veal other than frozen meat should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and beef and veal other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 130 , 27 . 5 . 1980, p. 1 . M OJ No L 53, 27. 2. 1981 , p. 1 . (3) OJ No L 293, 13 . 10 . 1981 , p . 1 . O OJ No L 339, 26 . 11 . 1981 , p. 1 . No L 91 /8 Official Journal of the European Communities 1 . 4 . 84 ANNEX to the Commission Regulation of 31 March 1984 fixing the import levies on live cattle and on beef and veal other than frozen (*) for the period beginning 2 April 1984 (ECU/100 kg) CCT heading No Yugoslavia ( 2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 50,887 16,883 116,022  Net weight  02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 16.02 B III b) 1 aa) 96,686 77,348 1 1 6,023 32,078 25,663 38,494 48,118 55,040 48,118 55,040 55,040 220,443 176,353 264,531 330,664 378,233 330,664 378,233 378,233 (') In accordance with Regulation (EEC) No 435/80 , levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and territories . (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170 , 3 . 7 . 1980 , p . 4). (a) The levy which is to be applied to young male bovine animals , intended for fattening, of a live weight of 300 kg or less , imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 , and in the provisions adopted for its application , is totally or partially suspended in accordance with those provisions .